 GLADSTONE FOOD PRODUCTS CO.267,Gladstone Food Products Co.andTheodore G. Gault,Jr. Case 17-CA-4399July 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn April 13, 1971, Trial Examiner Stanley N.Ohlbaum issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.-Pursuant to the, provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Gladstone Food Products Co., itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendOrder, as modified below.1.Insert the following as paragraph B, 3, of theTrial Examiner's recommended Order and renumberthe present paragraphs accordingly."(3) Notify immediately the above-named individu-als, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended."2.Substitute the notice to employees attachedhereto for that recommended by the Trial Examiner.IThe Respondent has excepted to certain credibility findings made bythe Trial Examiner.It is the Board's establishedpolicynot to overrule a192 NLRB No. 51Trial Examiner's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.StandardDry Wall Products,Inc.,91 NLRB 544,_enfd,188 F.2d 363 (CA. 3). We-have carefully examined the record andfind no basis for reversing his findings.The Respondent'sallegations of prejudice on the part of the TrialExaminer are unfounded and are herebyrejected.APPENDIX BNOTICE TO EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial before a Trial Examiner of the NationalLabor Relations Board, at which all, sides had theopportunity to present evidence and arguments, it hasbeen decided that we, Gladstone Food Products Co.,have violated the National Labor Relations Act. Wehave been ordered to post this notice and to carry outits terms.The National Labor Relations Act gives you, as anemployee, these rights:To engagein self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of your own choosing'To act together with other employees tobargain collectively or for other mutual aid orprotection andIf you wish, not to do any of these 'things.Accordingly,we assureyou that:WE WILL NOT violate any of your rights listedabove.WE WILL offer Theodore G. Gault, Jr., andMark D. Cowles full and unconditional reinstate-ment to their former jobs and employmenteligibility status with us, and WE WILL reemploythem just as if we had not discharged them onAugust 6,1970.WE WILL pay Theodore G. Gault, Jr., and MarkD.Cowles for any wages they lost after wedischarged them on August 6, 1970, plus interest.All of you are free to engage in concerted activitiesfor the purpose of collective bargaining with us or forthepurpose of other mutual aid or protectionconcerning your working conditions as well as yourwages and hours; and to do so through representa-tives of your own choosing, withoutanyinterference,restraint, or coercion by us.GLADSTONE FOODPRODUCTS CO,,(Employer)DatedBy(Representative)(Title) 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe will notify immediately the above-named individ-"IPuals, if presently .serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from theArmed Forces, inaccordance with the Selective -Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must-remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any, questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,1610 Federal-Building, 601 East Twelfth Street,Kansas City,Missouri 64106, Telephone 816-374-5181.TRIAL EXAMINER'S DECISIONPRELIMINARY STATEMENTSTANLEY `N. OmLBAuM, Trial Examiner: Based upon acharge filed on August 7 as amended September 8, resultingin a complaintissued on,-September 24; 1970,1 by theBoard'sRegionalDirector," forRegion 17, the above-entitled-proceeding under the, National Labor RelationsAct as amended, 29 U.S.C.A. Sec. 151_et seq.("Act") washeard, before mein KansasCity,Missouri, on February 25,19,71,, with, all parties participating throughout in person orthroughcounsel andafforded full opportunity, to adducetestimonial,,and documentary proof, cross-examine, pro-pose findingsand conclusions, argue orally, and presentbriefs.Subsequent to the trial, proposed findings -andconclusionsand a brief were received from counsel forRespondent on March 25, 1971; those, together with allevidenceand contentions,' have been carefully considered.Upon the, entire record2,and my observation of thetestimonial, demeanorof the witnesses, I make thefollowing: -FINDINGSAND CONCLUSIONS1.PARTIES;JURISDICTIONAt all material times, Respondent Gladstone FoodProducts Co. has been and is a Missouri corporation with aplace ' of business in Gladstone,Missouri, engaged inmanufacture and distribution of food products. In thecourse and conduct of its said business,operationsRespondent's sales and shipments directly in interstatecommerce annually exceed $50,000.1 find that at all material times Respondent has been andis an employer engaged in commerce within the meaning of1Dates throughout are ' i 970, unless otherwise specified.2Trial transcript as corrected in respect to typographical and obviouserrors listed on annexed"Appendix A."[Omitted from publication.]SGault had also worked"forRespondent during the preceding (i.e.,1969)summer, from July to October.4Most employees merely signed their first names.The signatures andidentitiesof twelve of these were satisfactorily established at the hearing.According to the charge,Respondent's" totalworkforce consists of 19Section 2(2), (6), and (7) of the Act, and that`assertion of}jurisdiction in this proceeding is proper.,Il.ALLEGEDUNFAIRLABOR PRACTICESA. ,IssueThe basic issue here arises out of the allegation in thecomplaint, denied in the answer, that Respondent violatedSection 8(a)(1) of the Act by discharging from its employTheodore G. Gault, Jr., -and Mark D. Cowles because oftheir activities in connection with a petition purposedrtoobtain from Respondent an afternoon "break" period forRespondent's employees.B.Fads as FoundRespondent produces and distributes to jobbers. ormiddlemen Mexican food products including,tacos,mer-chandised under 'various, trade names. In its' processingoperations, Respondent= utilizes' housewivesas wellas localhigh school students; duringsummers,'the high schoolstudents' work full-time (i.e., 5 days per week, 8 hours perday), replacing housewives, who remain home with youngchildren. -As of the summer of 1970, Respondent's factoryemployees received a 10 or 15-minute= work "break" in themorning, but none in the afternoon. At the end o• July andbeginning of August, Respondent's employees discussedamong themselves the desirability of, obtaining a similarbrief afternoon. "break" because ;of the, heat in the factory.Theodore G. Gault, Jr., a high school student employed ' byRespondent for the summer3 asa tacobelt operator,volunteered Tto draft a' petition to that effect for theemployees if they wouldsignit.They agreed to do so. Gaultthereafter prepared the petition and brought it with him onthe morning of August 6 (Thursday), at which time it wassigned by the employees. In the handwriting of Gault, itstates:We, the following employees of Gladstone-Variety-Food Products, feel the need fora ten minute break in,the -afternoon in addition,to the morning break.' It isgenerally hotter in the afternoon and thus a break is justas essential then as in the morning. We, respectfullyrequest such a break effective today, Thursday, August6, 1970.There , follow. fifteen signatures.4After the circulation and signing of, this petition,Respondent's supervisor Foreman-who is also die son-in-law,ofitsprincipalandpresident,JosephCatalano--approached Mrs. Margaret Phillippie, who hasbeen in Respondent's employ for about three years and isstill currently in its employ,5 at her Workplace and askedher in a "very, low" tone of voice about thee petition' andwhether "all that it consisted of was it 10-minute break";employees.5Mrs. Philhppie so testified under subpoena. It has been said that suchtestimonyby a current employee subject to employer ire, may be entitled,toadded weight by reason of the circumstance that it isgiven at risk ofemployer retaliation.Georgia Rug Mill,131NLRB -1304, 1305 (fn: 2),enforced as mod., 308 F.2d 89 (C.A. 5);Berta v. R. A. C. Steel Products,Inc.,312 F, 2d 14, 16 (C.A. 4). GLADSTONE FOOD PRODUCTS CO.Mrs. Phillippie:told Foreman it did. It was conceded byJoseph Catalano, Respondent's principal and president,during his, testimony, that Foreman (his- son-in-law) is asupervisor of Respondent, just below Catalano''s^son JosephM. Catalano (Respondent's vice president and generalmanager and the ranking Company official after Catalanohimself) in Respondent's hierarchy.Shortly after the described "very low" tone of voiceinquiryto Mrs. =Philli ppie by Supervisor Foreman, Gaultand his close associate and friend Cowles (also a studentsummer,employee) were summarily Fdsscharged withoutexplanation by. Nick Clements, _a leadman ;just belowCatalano's son,-m-law Foreman in the chain of command.The circumstances of these discharges were that Clementshanded Gault and' Cowles their paychecks-with pay onlythrough, midday of that .day,,' a Thursday (Friday isRespondent's usual,payday)-indicating they could seeForeman and to punch out. When Gault and Cowles askedForeman why they had been discharged, Foreman replied,"If J you ]_ want to know the truth it was becauseI [we] hadheard that [you] were passing around a petition" and that"[we] weren't, going to _have [you] running, [our] businessfor [us.]"Foreman was not .produced inany- waytocontrovert the foregoing, which was convincingly testifiedto - by Gault and Cowles., Since' Joseph -M., Catalano,Respondent's vice.president and general manager came inat this point, _ Gault and Cowles likewise, asked him whythey had been discharged; Vice President,,.Catalano'sexplanation,however,was that the company had"overproduced" and had "too many supplies in thewarehouse,"adding that they would probably have toterminateeight or nine more employees., When Gault and-Cowles - close friends and associates - returned toRespondent's plant,-late that afternoon to, pick up theirmotor pool passenger Anderton, they again -encounteredVice President ;Catalano, who asked if they had returned"towork some _ more -today," -adding, "You probablyweren't working hard enough:" :Returning again at the endof the afternoon, Gault and Cowles once more askedForeman why they had been discharged. Foreman replied,"[You] talked about controversial topics at the,factory"and that the order to discharge them had come "from theoffice."As already indicated, Foreman was, withoutexplanation,,, not produced` as a witness by Respondent;consequently, the last quoted remarks, credibly ascribed toForeman, likewise,^itand wholly uncontroverted. Gault andCowles thereupon put the petition up near thewtimeclockand left.AfterGault and Cowles were discharged, two otheremployees `were -assigned to their work. Within a few days,four to six new; employees were hired.Respondent produced only two witnesses, Respondent'sPresident Joseph -Catalano and his son, its Vice Presidentand General Manager Joseph M. Catalano. As has alreadybeen indicated,Respondent'sSupervisorForeman(PresidentCatalano's-x son-in-law),who was directly in-volved in the discharges in question, was unexplainedly not6 Credited testimony shows'that,notwithstandingVicePresidentCatalan's statement,no other employees were terminated;and Catalano'sown testimony not only does not prove otherwise,but concedes that, to thecontrary,additional employees were hired within a few days after the269produced.Although Vice President Catalano insists thatGault' and Cowleswere'terminated'because there was"nothing,for them to do," no convincing,proof, wassubmitted as to why these two mparticular-leaders:of theemployees'- "petition"activity-were singled out fordischarge,nor for the necessity thereofat theparticulartimehere involved,on the very heels of the petition,-nor forthe precipitate nature of, the discharge (Thursday after-noon, not Friday payday, and without even allowing the.two employees to,work-out that day).,,Based.'upon' therecord as a whole, including my,extremely-favorabledemeanor impressions of General Counsel's witnesses(including persons currently in Respondent's employ) asdistinguished from the evasive and otherwise unsatisfactoryquality of some of Vice President Catalano's testimony,coupled with the unexplained,failure of, Respondent toproduce any business records, whatsoever,I donot-creditRespondent's conclusionary contention.that it dischargedthese particular two employees under;the circumstancesshown,because it had "overproduced,"with excessivemerchandise in its warehouse and no further need forttheirservices.I credit the testimony ofGeneralCounsel'switnessCowles,a college student of soberly impressive demeanorwho had beenworking in Respondent's,warehouse, to theeffect that warehouse inventories had not,reached anydiscernibly different level than previously.Furthermore,even if, as Vice President Catalano,swore,he hadshortlybefore thencancelled a 1000-casetacoorder becauseof thedubious financial stability of the-customer,there is nocredible proof that any substantial portion of that orderhad been filled but not,merchandise could not be sold elsewhere in -the regularcourse, nor that Respondent had,taken on excess,labor; forthat purpose. -Furthermore, no, records whatsoever wereproduced to substantiate this alleged,conclusionary, andequivocal claim. Moreover, it was credibly establishedthatfollowing the discharge of Gault and, Cowles otheremployees were assigned to their workPresidentCatalano conceded,that he hired new employees thefollowingweek,For these reasonsIdo not creditRespondent'scontention that Gault and, Cowles, weredischarged,under the-circumstances shown;-because "the-work run out,and there was nothing-for them to do:'Respondent also contends. that it- waswhollywithoutknowledge of the employees'described petition`untilafterGault and Cowles, had been discharged. I unqualifiedlyrejectthiscontention.Ascredibly-indeeduncontrovertedly-established, 'Respondent possessed ac-tual knowledge of the_petition;through, its -SupervisorForeman.7 It is not to, be -assumed that the informationwhich Supervisor Foreman had acquired and also gleanedorcorroborated fromMrs.' Phillippiewas kept, bySupervisor Foreman from his superiors,his own father-in-law and brother-in-law.,Cf.N.LR.B v. Sequoyah Mills,Inc.,409 F.2d 606, 609.(C.A. 10). Nor may it be-regarded assheer coincidence that Gault and Cowles: were within anhour or so thereafter, on Thursday-afternoon,withoutdischargeof Gaultand Cowles.rRespondent's contention-that this proceeding must fail because thepetitionitself was not physically delivered to it-by its employees=like asummons in a lawsuit is so devoid of merit as not to warradtcomment. 270DECISIONSOF NATIONALLABOR RELATIONS BOARDnotice,precipitately discharged, only to be followed by thehiring of other employees.IdRespondent's' Vice President Catalano conceded that atthe time here iii' question Respondent gave itsemployee s-a10-minutework "break" only in the morning, but that atother tunes' an'emlployee,could be excused from work'forthe purpose of going 'to the toilet, or other satisfactoryreason, only upon requesting' and receiving individualpermission.He testified that since the described episode(resulting in_ thedischarge of Gault and Cowles) theemployees',10-minute morning"break" has been discontin-ued.There can be no question that the employees who,weredischarged were,in seeking to obtain an afternoon work"break"for Respondeent's>employees,engaging in lawfulconcerted activity, subject to the Act's protections. Cf.NLRff v. Washington Aluminum Company,370 U.S. 9, 17;Morrison-KnudsenCompany, Inc.,173NLRB56andcases cited at 59, enfd. 418 F.2d 203 (C.A. 9). For so doing,they could not be discharged by their employer, as upon theentirerecord III find they were, without violating Section8(axl) of theAct.'As has frequently',been"pointed out, in assessing anemployer's' true reason for the discharge of employeesengagedin protected concerted activity, important cluesinclude" the leadership or' prominence in that activity of thedischarged-employeesN.LR.B. v. Sequoyah Mills, Inc.,supra;N.LR.B.- v. Council Manufacturing Corporation,334F.2d 161, 1664(C.A. 8), the-otherwise satisfactory perform-ance of the discharged employeesNLRB. v. Elias Brothers-Big Boy, " Inc.,'325,F2d 360, 366` (C.A. 6), the absence ofdischarge of other employees in the same work category(N.LR.B. v. Nabors,196 F.2d 272, 275-76 (C.A. 5), cert.'denied,344 ^ US., 865), the employer's continued need forsuch-employees(NLRB. v." Local 776, IATSE (FilmEditors),303'F:2d 513, 519 (C.A. 9), cert. denied, 371 U.S.826), the timing'of the discharges(N.LRB. v. SequoyahMills, Inc.,`supra, Tele-Trip Company, v. N.L.R.B.,340 F.2d"575, 579-80 (C.A.4);NLR.B. v. Montgomery Ward & Co.,242 F.2d 497, 502 (C.A.1), cert. denied, 355 U.S. 829), theprecipitate nature'of the dischargesvis-a-visthe employer'sdiscovery, of the, discharged employees' activities(Tele-TripCompany v. NLRB., supra; N.L.R.B. v. Council Manufac-tttringCorporation,supra),thereplacementof the"discharged-employees(NLRB. v. Superior Sales, Inc.,366F2d` 229, 235 (C.A.8),NLRB: v. Davidson RubberCompany,305 F.2d 166,168-69(C.A.1);N.LR.B. v. Local776, IATSE (Film Editors), supra; N.LR.B. v. MontgomeryWard & Co., supra),the employer's implausible explana-tions,forits action(N.LRB. v. Harry F. Berggren & Sons,Inc.,406 F.2d 239, 245-46 (C.A. 8), cert. denied, 396 U.S.823), and the employer's unexplained failure to support, itsalleged justification for "suspicious"discharges through itsrecords and available witnesses.In this case,almost all ifnot, all of these elements are present, thus trulyconstitutinga case where Respondents contentionssimply "fail[s ] to8 Proposed findings of fact numbered 1, 2, 3, and 4 are refused.Proposed conclusions of Ylaw,letteredA, B, and,-C are disallowed asimproper in, form since the}/ state mere abstract alleged propositions oflaw; governing considerations of law,aare,,mentioned or,reflected in the-stand under scrutiny"(N.LR:B.v. Dant,207"F2d 165, 167(C.A. 9), and cases cited).-Uponthe foregoing findings and the entire record,I statethe following:CONCLUSIONS OF LAW1.At allmaterial times, Gladstone-Food Products Co.,Respondent herein,has been and is an employer engaged incommerce within the meaning of Section2(2), (6), and (7)of the Act.2.Jurisdiction is properly asserted in this proceeding.3.By the conduct set forth insection"ll,supra,consisting of the discharge-fromyitsemployment, ofTheodore G. Gault, Jr., `and mark D. 'Cowles under `thecircumstancesdescribedand found,Respondent- hasinterfered with, restrained; and coerced its employees, andis continuing so to do, in the exercise of rights guaranteed tosaid employees by Section 7 otthe 'National 'LaborRelations Act, as amended,and has thereby engaged and iscontinuing to engage in unfairlaborpractices in violationof Section 8(a)(1) of said Act.4. ` Theaforesaid unfair,labofpractices affect commercewithin the meaning of Section 2(6)°and (7) of said Act.5.Respondent has failed 'to° establish through a' `fairpreponderance, of the substantial credible evidence uponthe record as a whole in this} proceeding, its furtherdefenses, or any 'thereof, set forth in paragraph 4 of itsanswer'herein sREMEDYRespondent' having been found to have violated Section8(axl) ofthe Act, I shall recommend the usual cease anddesist order and affirmative relief customarily provided incases of this nature, .including,since discharged employeesare involved,reinstatement and backpay requirements, aswell as posting of a-notice to all employees.Backpay for thedischarged employees (Theodore-G. Gault, Jr., and MarkD. Cowles) shall reimburse- them for pay which they lost inconsequence of the=described unlawful discharges, plusinterest, less applicable earnings if any, all to be computedin the manner prescribed by the- Board in F.W. WoolworthCo.,90 NLRB 289, andIsis Plumbing & Heating Co., Inc.,138 NLRB 716; and Respondent will be required to makeavailable necessary records for that purpose. In view of ,thefact that the unfair labor practices here are, of a, naturewhich strike directly at the most primary, basic, andfundamental rights guaranteed to employees under the Act,namely summary discharge of employees for attempting toexercise the elementary right to ask, their employer for abrief respite from work, during the oppressive summerafternoon heat, I believe it to, be reasonably and fairlyrequired to include a provision requiring Respondent tocease and desist from any infringement , upon, the,rights ofits employees secured by Section 7 of, the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record, andFindings,Conclusions,andDecision herein.AlthoughRespondent'spostheanng brief(concluding, paragraph) purports to raise a jurisdictionalargument, admissions contained in Respondent's answer eliminated suchan issue from this case. GLADSTONE FOOD PRODUCTS CO.271pursuant to Section 10(c) ofthe Act,I hereby issue thefollowing recommended: 9ORDERIt ishereby -ordered that Gladstone Food Products Co.,its officers,agents, successors,and assigns,shall:A.Cease and desist from:1.Discharging, terminating the employment of, layingoff, - furloughing, or failing to rehire or reinstate orreemploy, or threatening so to do, any employee forpreparing, circulating, signing, or requesting any otheremployee to prepare, circulate, or sign, any lawful petitionconcerning working conditions, or for otherwise exercisingor attempting to exerciseanyrightor engaging orattempting -to engagein- any concerted activity protectedunder the National-Labor Relations Act as amended.2.In any other manner interfering with, restraining, orcoercing employees in the exercise of their right of self-organization; to form,- join, or assist any labor organiza-tion; to bargain- collectively through representatives of theirown choosing; - to engage in concerted activities for thepurposes of collective bargaining or other mutual aid orprotection; or to refrain fromany andall such activities.B.Take the following affirmative actions necessary to-effectuate the policies of the Act:1.1Offer Theodore G. Gault, Jr_, and Mark D. Cowlesunconditional reinstatement to their former jobs andemployment eligibility status with Respondent in the samefashion and for all purposes, including but not limited to8 In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall,as provided inSection 102.48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings;conclusions,and Order, and all objections theretoshall be deemed waived for all purposes.10 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt 'ofAppeals,the'wordsin the Noticereading"POSTED-BY ORDEROF- THE -NATIONAL LABOR RELATIONSseniority,as though Respondent had not discharged saidTheodore G. Gault, Jr.; and Mark D: Cowles on August 6,1970.-2.Make Theodore G. Gault, Jr., and Mark D. Cowleswhole, in the manner set forth in the"Remedy" portion ofthisDecision, for any loss of pay suffered by them as theresult of their unlawful discharge by Respondent on August6,1970.---3.Preserve and, upon request,make available to theBoard and its agents,for examination"and copying, allpayroll records, social security payment records,timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay duehereunder.4.Post in its plant in Gladstone,Missouri,copies of thenotice attached hereto marked "Appendix B."10 Copies ofsaid notice, on forms provided by the Board's RegionalDirector for Region 17, shall, after being duly signed by,Respondent's authorized representative,be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places,including all places where notices toemployees are customarily'posted. Reasonable steps shallbe taken to insure that said Notices are not'altered,defaced, or covered by any other material. '5.Notify said Regionall Director, in writing, within 20days from receipt of this Decision and recommendedOrder,what steps Respondent has taken to - complyherewith."-BOARD" shall be changed to read"POSTED PURSUANT TO ' AJUDGMENT, OF THE 'UNITED STATES COURT OF ^ APPEALSENFORCING AN ORDER OF THE NATIONAL LABOR RELA-TIONS BOARD."11 In the event that this recommended Order is adopted by the Boardafter exceptions,have been filed,this provision shall be modified to read:"Notify said Regional-Director for Region 17, in writing,within 20 daysfrom the date of this Order,what steps Respondent has taken to comply'herewith.''-